                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHNNIE HARRY BAILEY,                             Case No. 3:19-cv-07669-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING WITHOUT
                                                 v.                                        PREJUDICE SECOND MOTION FOR
                                   9
                                                                                           SUMMARY JUDGMENT
                                  10     JAMES DOUGLAS NURMI,
                                                                                           Re: Dkt. No. 23
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff John Harry Bailey alleges that defendant James Douglas Nurmi stole access to his

                                  14   company Thorium Cybersecurity’s online accounts with Google, Amazon, GitHub, and HubSpot

                                  15   (the technology companies). I have issued a temporary restraining order (TRO) that enjoins

                                  16   Nurmi from accessing, manipulating, altering, or destroying the source code and other confidential

                                  17   information in those accounts. See Dkt. Nos. 12, 18. On January 7, 2020 I denied Bailey’s

                                  18   motion for summary judgment without prejudice because he had not filed proof of service on

                                  19   Nurmi, who resides in Luxembourg. Dkt. No. 18. Bailey has since completed service in apparent

                                  20   compliance with the Hague Convention. See Dkt. No. 22. On January 8, 2020, I denied Bailey’s

                                  21   request that I add the technology companies to the TRO and order them to secure his company’s

                                  22   accounts because he had not named them as parties or served them. Dkt. No. 20.

                                  23          On February 4, 2020, Bailey filed a second motion for summary judgment, requesting that

                                  24   I order the technology companies to “return control and ownership of said domains and accounts

                                  25   to their rightful owner the Plaintiff,” order Nurmi to repay 50,000 Euros that he collected from an

                                  26   accelerator on behalf of Thorium, and order Nurmi to pay Thorium $250,000 in lost revenue and

                                  27   damages. Dkt. No. 23. As I have noted before, Bailey has neither named nor served the

                                  28   technology companies; I thus lack authority to order them to do anything. As far as the relief
                                   1   Bailey seeks against Nurmi, Bailey will need to move for entry of default by the Clerk and then

                                   2   for a judgment of default by me. To be entitled to default judgment, he will need to provide

                                   3   significant additional information about the facts and an accounting of the damages he allegedly

                                   4   suffered. And he will not be able to proceed on Thorium’s behalf because Thorium is not a named

                                   5   plaintiff; further, if it is a corporation it must be represented by counsel.

                                   6           I referred Bailey for appointment of pro bono counsel on January 14, 2020, and the Federal

                                   7   Pro Bono Project continues to work to identify counsel. See Dkt. No. 21. I recommend that

                                   8   Bailey also keep looking for counsel and that he stay in contact with the attorneys he has spoken

                                   9   with from Federal Pro Bono Project.

                                  10           IT IS SO ORDERED.

                                  11   Dated: March 16, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                       William H. Orrick
                                  14                                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
